Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-5 are all the claims for this application.
2.	Claims 1-5 are all the claims under examination.

Information Disclosure Statement
3.	The IDS of 6/21/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
4.	The objection to the disclosure because of informalities is withdrawn.
a) Applicants amendments to rectify the improper use of the terms, e.g., “Opdivo”, “Keytruda” and “Yervoy”, each of which is a trade name or a mark used in commerce overcomes the objection. 
b) The amended abstract of the disclosure has been amended as part of the substitute specification to indicate the inventive subject matter.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.a) 	The rejection of Claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
6.	The rejection of Claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  Applicants have amended the claims to indicate those antigens to which the structures bind, namely, CTLA-4 x PD-1 [0412; 00564; 00566].


EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Louis-Vu T. Nguyen on 8/12/2021.
The application has been amended as follows: 
(Currently amended) Claim 3, line 3: “claim 2;”.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
Claim 3 is amended to correct an inadvertent typographical error.
The product invention is directed to a heterodimeric anti-PD-1 x anti-CTLA-4 antibody having a unique combination of sequences comprising the structural components of the Fab-scfv antibody construct. Also provided are nucleic acid compositions that encode the antibodies, expression vector compositions that include the nucleic acids, and host cells that include the expression vector compositions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Claims 1-5 are in condition for allowance.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.